Citation Nr: 1331803	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-06 887A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for residuals of a left wrist injury.

3.  Entitlement to service connection for residuals of a right knee and leg injury.

4.  Entitlement to service connection for residuals of a rib fracture.

5.  Entitlement to service connection for residuals of neck sprain.

6.  Entitlement to service connection for chlamydia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied, in pertinent part, the Veteran's claims of service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, residuals of neck sprain, and for chlamydia.

Because the Veteran currently lives within the jurisdiction of the RO in Indianapolis, Indiana, that facility retains jurisdiction in this appeal.

The issues of entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding service connection claims for PTSD also encompass service connection claims for all psychiatric disabilities afflicting Veteran based on medical evidence review).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for chlamydia is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current left elbow strain, left wrist pain, right knee strain, and cervical strain are all not related to active service or any incident of service, to include any claimed injuries of the left elbow, left wrist, right knee and leg, or neck.

2.  The record evidence shows that the Veteran does not experience any current disability due to his claimed residuals of a rib fracture which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  Residuals of a left elbow injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Residuals of a left wrist injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).  

3.  Residuals of a right knee and leg injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  Residuals of a rib fracture were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

5.  Residuals of a neck sprain were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the April 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, and residuals of a neck sprain.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in July 2007; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed residuals of injuries to the left elbow, left wrist, right knee and leg, and neck sprain and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

In an undated letter included in the Veteran's claims file, his attorney argued generally that the VA examinations of record were inadequate.  In advancing this argument, the Veteran's attorney appears to be raising a general challenge to the professional competence of the VA examiners who provided the opinions of record.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his attorney has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who provided the opinions of record.  It appears instead that the Veteran's attorney submitted a letter containing generic boilerplate language questioning the adequacy of the VA examinations of record.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA opinions of record in adjudicating the Veteran's claims of service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, and for residuals of neck sprain.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his attorney has identified or submitted any evidence or argument that the VA examiners who provided the opinions of record were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide competent opinions concerning the contended etiological relationships between the Veteran's claimed disabilities and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the opinions of record in adjudicating his service connection claims for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, and for residuals of neck sprain.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiners who provided the opinions of record were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds that the VA opinions of record are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his claimed disabilities.  See 38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

With respect to the Veteran's service connection claim for residuals of a rib fracture, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that any residuals of a rib fracture may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred residuals of a left elbow injury, residuals of a left wrist injury, residual of a right knee and leg injury, residuals of a rib fracture, and residuals of a neck sprain during active service.  He specifically contends that he injured his left elbow, left wrist, right knee and leg, ribs, and neck during service and these in-service injuries caused or contributed to his current residuals.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because none of the Veteran's claimed disabilities are explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims are inapplicable to this appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in February 2001, he denied all relevant pre-service medical history.  Clinical evaluation of the Veteran was normal except for mild symptomatic pes planus.

On outpatient treatment in September 2004, the Veteran complained of right knee pain after he fell playing basketball and lost consciousness for 30 seconds "with exacerbation of right knee pain."  He originally injured his right knee in July 2004 when he experienced blunt trauma to the right knee.  He had swelling after his initial right knee injury in July 2004 for 2-3 days but not after his most recent injury.  His right knee was "stiff to rise."  He denied any catching.  He reported crepitus and giving way/instability "after prolonged standing 'when I have to work the gate.'"  He rated his right knee pain as 3/10 at rest and 9/10 with jumping or running.  Objective examination showed a gait with exaggerated asymmetry, posture within normal limits, a complaint of right knee discomfort on a single leg squat, a full active range of motion in the right knee, mild discomfort on passive range of motion testing, mild tenderness to palpation in the lateral infrapatellar fat pad and proximal tibia without edema, erythema, or exudate, and positive patellofemoral joint grind without crepitus.  The assessment was right knee lateral infrapatellar fat pad contusion.

In March 2005, the Veteran complained of a left arm ache which had lasted for 3 weeks.  "[The Veteran] does not know cause."  He denied experiencing any injury.  He reported striking his forearm on a weapon while breaking up a fight.  He experienced increased pain and tenderness on pushups.  He rated his pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed tenderness in the left elbow region and on range of motion testing, 5/5 grip strength, and increased pain on range of motion testing.  The assessment was left elbow pain/injury - epicondylitis.

At his separation physical examination in January 2007, the Veteran's in-service medical history included impaired use of the arms, legs, hands, or feet, swollen or painful joints, knee trouble, a sexually transmitted disease.  He stated that he had fallen on his left wrist on duty and it had been "swollen up + bruised."  It also was "hard to move [his] neck" which started at the end of 2005 "while moving MK19 racks."  He further reported a history of right knee pain.  Clinical evaluation was normal except for mild asymptomatic pes planus.  

The post-service evidence shows that, on VA elbow and forearm conditions Disability Benefits Questionnaire (DBQ) in November 2011, the Veteran complained of "some tingling in his 'funny bone'" every 2 months which limited his activity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  He reported falling against a table and injuring his left elbow during active service.  He also reported being treated for this injury and returning to duty.  Range of motion testing of the left elbow showed flexion to 145 degrees or greater with no objective evidence of painful motion, extension to 0 degrees (no limitation of extension) with no objective evidence of painful motion, an ability to perform repetitive motion testing with no additional limitation of motion, and no functional loss and/or functional impairment of the elbow and forearm.  Physical examination showed no localized tenderness or pain on palpation of the joints/soft tissue of either elbow or forearm, 5/5 muscle strength, no elbow ankylosis, no flail joint, joint fracture, and/or impairment of supination or pronation, no total elbow joint replacement, no elbow surgery, no residuals signs or symptoms due to arthroscopic or other elbow surgery, no scars, no tenderness to compression or with range of motion in either elbow.  X-rays of the left elbow were negative.  The Veteran reported that "he has problems lifting with his left arm due to his left elbow condition when it flares."  The VA examiner opined that the Veteran's left elbow condition was less likely than not caused by or a result of his in-service left elbow injury.  The rationale for this opinion was the examiner's "clinical experience and expertise and review of the medical records."  The rationale also was that there was "no evidence in clinical records of chronicity."  The diagnosis was left elbow strain.

On VA knee and lower leg conditions DBQ in November 2011, the Veteran complained of "some tingling" and swelling in the right knee.  He reported injuring his right knee during service.  Following this injury, the Veteran stated that he had been treated with a right knee brace "and the swelling went down."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He denied any other right knee trauma or injury.  He stated that his right knee "feels numb at times, and thinks he has to sit down when this happens."  Range of motion testing of the right knee showed flexion to 140 degrees or greater with objective evidence of painful motion at 140 degrees or greater, no limitation of extension with no objective evidence of painful motion, an ability to perform repetitive range of motion testing with 3 repetitions without additional limitation of motion in the knee and lower leg, pain on movement and interference with sitting, standing, and weight-bearing in the right lower extremity.  Physical examination showed tenderness or pain to palpation for joint line or soft tissues in the right knee, 5/5 muscle strength, no joint instability, no history of recurrent patellar subluxation/dislocation, no shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment, no meniscal conditions, no total knee joint replacement, no scars, mild tenderness "just inferior to the patella," tenderness to compression of the right medial joint compartment, and very mild fine crepitus.  X-rays showed no acute osseous or articular abnormalities of the right knee.  The Veteran "states he has problems standing [in] a long line."  The VA examiner opined that the Veteran's right knee condition was less likely than not caused by or a result of an in-service injury.  The rationale for this opinion was the examiner's "clinical experience and expertise and review of the medical records."  The rationale also was that there was "no evidence in clinical records of chronicity."  The impression was right knee strain.

On VA neck (cervical spine) conditions DBQ, the Veteran complained of flare-ups of neck pain "about once every two months" which caused him to "slow[] down what he is doing."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he injured his neck during active service "while lifting something."  He also reported that he did not "mention this condition on his discharge physical.  Denies other trauma or injury to his neck."  Range of motion testing of the cervical spine showed forward flexion to 45 degrees or greater with objective evidence of painful motion at 45 degrees or greater, extension to 45 degrees or greater with objective evidence of painful motion at 45 degrees or greater, lateral flexion to 45 degrees or greater in each direction with objective evidence of painful motion at 45 degrees or greater, lateral rotation to 80 degrees or greater in each direction with objective evidence of painful motion at 80 degrees or greater, an ability to perform repetitive range of motion testing with 3 repetitions and no additional limitation of motion.  Physical examination showed functional impairment due to pain on movement, localized tenderness or pain to palpation for joints/soft tissue, no guarding or muscle spasm of the cervical spine, 5/5 muscle strength, no muscle atrophy, 1+ reflexes, normal sensation, no radiculopathy, no neurologic abnormalities, no intervertebral disc syndrome, and no scars.  X-rays were unremarkable.  "Veteran states that his neck condition limits his ability to lift heavy objects."  The VA examiner opined that the Veteran's cervical spine condition was less likely than not caused by or a result of active service, to include an in-service cervical strain.  The rationale for this opinion was the examiner's "clinical experience and expertise and review of the medical records."  The rationale also was that there was "no evidence in clinical records of chronicity."  The diagnosis was cervical strain.

On VA wrist conditions DBQ in November 2011, the Veteran complained of occasional pain in the left wrist.  He did not remember injuring his wrist "but thinks that this may be due to a fall while in military service."  He also reported "no major sequelae" from his alleged in-service wrist injury.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He was right-hand dominant.  He denied experiencing any flare-ups.  Range of motion testing of the left wrist showed palmar flexion to 80 degrees with objective evidence of painful motion at 70 degrees or greater, dorsiflexion to 70 degrees with no objective evidence of painful motion, and an ability to perform repetitive testing with no additional limitation of motion.  Physical examination showed pain on movement of the left upper extremity, no localized tenderness or pain on palpation of the joints/soft tissue of either wrist, 5/5 muscle strength, no wrist ankylosis, no total wrist joint replacement, and no scars.  X-rays were negative.  The Veteran's wrist condition did not impact his ability to work.  The VA examiner opined that the Veteran's left wrist condition was less likely than not caused by or a result of an in-service left wrist injury.  The rationale for this opinion was the examiner's "clinical experience and expertise and review of the medical records."  The rationale also was that there was "no evidence in clinical records of chronicity."  The diagnosis was left wrist pain.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, and residuals of neck sprain.  The Veteran has contended that he incurred residuals of injuries to the left elbow, left wrist, right knee and leg, and neck while on active service.  The record evidence does not support his assertions regarding an etiological link between any current residuals of injuries to his left elbow, left wrist, right knee and leg, or neck and active service.  The Board acknowledges that the Veteran's service treatment records show in-service complaints of and treatment for right knee and left elbow problems during service.  These records otherwise show no complaints of or treatment for any of the Veteran's claimed disabilities during active service although the Board recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also demonstrates that, although the Veteran experiences current disabilities of the left elbow, left wrist, right knee, and neck, none of these disabilities are related to active service or any incident of service.  The record evidence shows that the Veteran currently experiences left wrist pain (as seen on VA examination in November 2011).  The Board notes in this regard that the presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  At his November 2011 VA wrist conditions DBQ, the Veteran admitted that he did not remember incurring a left wrist injury during active service although he alleged that his current left wrist pain may have been related to an in-service injury.  He also denied experiencing any major sequelae (or complications) from his alleged in-service left wrist injury.  At his November 2011 VA neck conditions DBQ, the Veteran admitted that he had not reported his alleged in-service neck injury at his separation physical examination.  Following a comprehensive review of the claims file, to include the Veteran's service treatment records and post-service VA treatment records, the VA examiners concluded that it was less likely than not that the Veteran's current left elbow strain, left wrist pain, right knee strain, and cervical strain were related to any in-service injuries.  The rationale for these negative nexus opinions included a finding that there was no evidence of chronicity in the Veteran's available medical records.  In other words, the VA examiners who saw the Veteran in November 2011 found it persuasive that he had not complained of or sought treatment for any chronic disabilities of the left elbow, left wrist, right knee, and neck since his service separation.  The Board agrees with this finding and concludes that the VA examiner's November 2011 opinions concerning the etiology of the Veteran's claimed disabilities were fully explained and supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran's own statements at his November 2011 VA examinations also support a finding that he does not experience any chronic disability due to his claimed residuals of injuries to the left elbow, left wrist, right knee and leg, or neck.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, or for residuals of neck sprain.  In summary, the Board finds that service connection for residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, and for residuals of neck sprain is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a rib fracture.  The Veteran essentially contends that he fractured his ribs during active service and his current residuals are related to this alleged in-service injury.  A review of his service treatment records shows no complaints of or treatment for a rib fracture or its residuals at any time during active service although the Board again recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Critically, the record evidence indicates that the Veteran does not experience any current disability due to residuals of a rib fracture which could be attributed to active service.  The Board finds it especially significant that, although he was seen for multiple VA examinations in November 2011 for residuals of injuries to different areas of his body, the Veteran did not report - and the VA examiners who saw him did not indicate - any history of a rib fracture or complaints of any current residuals of an in-service rib fracture.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of a rib fracture at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of residuals of a rib fracture at any time during the pendency of this appeal.  In summary, the Board finds that service connection for residuals of a rib fracture is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, and residuals of neck sprain have been continuous since service.  He asserts that he continued to experience symptoms relating to all of these claimed disabilities after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, residuals of a rib fracture, and residuals of neck sprain since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he only reported falling on his left wrist on duty and it had been "swollen up + bruised."  It was "hard to move [his] neck" which started at the end of 2005 "while moving MK19 racks."  He also reported a history of right knee pain.  The service separation examination report reflects that the Veteran was examined and his elbows, wrists, knees, and neck all were found to be normal clinically, however.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to any of his claimed disabilities for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (2007) and initial reported symptoms related to his claimed residuals of a left elbow injury, residuals of a left wrist injury, residuals of a right knee and leg injury, and residuals of neck sprain when the Veteran was evaluated for VA examination purposes in November 2011.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  And, as noted elsewhere, the record evidence does not show complaints or treatment for residuals of a rib fracture at any time during or after active service.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral pes planus, thoracolumbar strain, carpal tunnel syndrome of the right hand, and appendectomy scars.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to any of the claimed disabilities adjudicated in this appeal.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  He reported injuring his neck and wrist during active service when he filed his claims at his discharge from service in January 2007.  He subsequently asserted on VA examination in November 2011 that he had not reported any in-service neck injury at his separation physical examination.  He also did not provide a consistent medical history at his VA wrist conditions DBQ in November 2011.  As noted elsewhere, the Veteran reported in November 2011 that he did not remember injuring his left wrist "but thinks that this may be due to a fall while in military service."  He also reported experiencing "no major sequelae" from his alleged in-service left wrist injury.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for residuals of a left elbow injury is denied.

Entitlement to service connection for residuals of a left wrist injury is denied.

Entitlement to service connection for residuals of a right knee and leg injury is denied.

Entitlement to service connection for residuals of a rib fracture is denied.

Entitlement to service connection for residuals of neck sprain is denied.


REMAND

The Veteran contends that he incurred chlamydia during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that, in January and February 2009, the RO in Chicago, Illinois, notified the Veteran that he was being scheduled for VA examinations to determine the nature and etiology of multiple disabilities, to include chlamydia.  Both of the VA examination notice letters sent to the Veteran in January and February 2009 were marked returned to sender by the postal service.  The Veteran provided an updated mailing address to VA in March 2009 when he perfected a timely appeal.  In a Deferred Rating Decision dated in December 2010, RO personnel noted these facts and concluded that the Veteran's appeal would be transferred to the RO in Indianapolis, Indiana, "for any VA examination they deem necessary."  In March 2011, the Veteran's attorney provided another updated mailing address for the Veteran (also within the jurisdiction of the RO in Indianapolis, Indiana).  RO personnel at the RO in Indianapolis, Indiana, subsequently scheduled the Veteran for updated VA examinations in October 2011 to determine the etiology of multiple disabilities but did not schedule him for an examination to determine the nature and etiology of his chlamydia.  It is not clear why this claim was overlooked.

A review of the claims file, to include the Veteran's Virtual VA claims file, shows that he has a current diagnosis of chlamydia.  For example, VA laboratory testing in October 2011 shows that the Veteran tested positive for chlamydia.  He also was diagnosed as having possible chlamydia following VA outpatient treatment in November 2011.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for appropriate VA examination to determine the nature and etiology of his chlamydia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for chlamydia since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his chlamydia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that chlamydia, if diagnosed, is related to active service or any incident of such service.

The examiner is advised that the Veteran contends that he incurred chlamydia during active service.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


